 

 

 

 

 

 

|
i |
fe Gee ULE) Seat Warne L

 

 

“UNITED STATES DistRICT COURT
foir tha | FEB 12 2021

| Dibtiict of Coluinbia” :
ft CLERK US DISTRICT COURT

| i | .
a i oY. DISTRICT OF ARIZONA
“United States of: Amioticn ni F iM \{ DEPU
%. po : 7
CORY KONOLD

 

 

 

 

 
 

Assign ic: 7 Judge Faruqul, Zia M
Assign: Daté: 2/10/2021 |
Description: ‘COMPLAINT. WARREST WARRANT

Nt le eet Se

 

Defendant

 

. Any: ilhotaed Taye eatbectiont officdr —

. ‘You. ARE . COMMANDED to arrest-and bring before a United: Stes magistrate judge: ‘without unnecessary deliy’
(rani afpersontabe‘ayresied) | “CORY KONOLD . *

wiiori is accused ofa at offense ot'vielation based onthe: following document. i ied withiecourt-
|

a Tndidtesient ha ‘Stipetseding Indictment ( information [.'Superseding Information @& Complaint
"et. Prdbation Violation Petition «1. Supervised'Release Vidlation:Patition CI Violation Notice €) Order df the Court

 

 

 

This. offense’is briefly described-as follows; ‘
See alteched aifiiavt, which einedhporétetisrsrsbipreferenied.

I

pi.b2. 10
, Al 138. -05'00"
Tesuing. “foe 5 signature

 
   

 

 

Date: 0416/2034

a

 

City. and state: Washington; D:6.. . . —_ Det Farigul » Wintel: ‘States’ ‘Magistrate: ‘Jud dge __.
“ , : Prited nanie: ea ‘hille’

 

Ketarn

 

 

 

i _ tid pers wa ested 9) on $44 Fas

 

| __Bilewerag ae rend po . 2.44 > [S52
pat (citeand state) “Exess jo Fe te

woRtete

 

fates A /ie/s ce

 

     

 

 

coe F io 4 Printed name and the:

 

 

 

 

 

 

 

 

 

 
 

 

 

40 91 (Rev. 11/11) Criminal Complaint

 

 

for the
District of Columbia
United States of America )
CHRISTOPHER KUEHNE ) Case: 1:21-mj-00218 _.
) Assigned to: Judge Faruqui, Zia M
LOUIS COLON ) Assign Date: 2/10/2021
ee 5 ) Description; COMPLAINT W/ARREST WARRANT
Bul
efenaant(s) . \

UNITED STATES DISTRICT COURT

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of

 

 

 

_ January 6, 2021 in the county of in the
District of Columbia , the defendant(s) violated:
iho \
He Code Section | Offense Description |
18. U.S.C. § 371 1 Conspiracy
18.U.S.C. § 231(a)(3)_— Civil Disorder:

48 U.S.C. § 1812(c)(2) |
18 U.S.C. §§ 1782(a)(1) and (2)

Obstruction of an Official Proceeding
Knowingly Entering or Remaining in any Restricted Building or Grounds

 

 

 

 

 

 

 

Without Lawful Authority (with 1752(b)(1)(A) enhancement) Disorderly

40 U.S.C. §§ 5104(e)(2\(D) & (G) Conduct on Capitol Grounds

|

t
This criminal complaint is based on these facts:

See the attached affidavit, which is incorporated herein by reference.

-iF ob |
ih

 

Continued on the attached sheet.

Hee

 

Complainant's signature

 

t

‘

| Kate Cameliere, Special Agent, FBI
Printed name and title

Sworn to before me and signed in my presence.

  

 

3 BS 21,02.10
‘Date; ___ 02/10/2021 => 4195-39-14 -05'00'
u : | Judge's signature ;

City and state: Washington, D.C. Zia M. Faruqui ,U.S. Magistrate Judge

 

Printed name and title

 

 

 
 

 

 

|

| Case: 1:24-mj-00218

i Assigned to: Judge Faruqul, Zia M

: Assign Date: 2/10/2021

| Description: COMPLAINT WARREST WARRANT
|

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
: AND ARREST WARRANT

I, Kathryn Camiliere, being first duly sworn, herby depose and state as follows:
{ .
| PURPOSE OF THE AFFIDAVIT

 

1. This Affidavit is submitted in support of Criminal Complaint charging William
CHRESTMAN, Christopher KUEHNE, Louis Enrique COLON, Felicia KONOLD, and Cory
KONOLD (the “SUBIECTS”) with violations of 18 U.S.C. §§ 371, 231(a)(3), 1512(c)¢2),
- 1752(a)(1) and Q, and 40 U.S.C. §§ 5104(e)(2)(D) and (G) for their unlawful conduct at the U.S.
Capitol on Ji anuaty 6, 2021. This Affidavit sets forth evidence that establishes probable cause that
the SUBJECTS conspired together, and with others known and unknown, (i) to corruptly obstruct,
influence, or impede an official proceeding before Congress, that is, the certification of the
Electoral College, and (ii) to obstruct, impede, or interfere with a law enforcement officer during
the commission of a civil disorder.

2, As described in detail herein, the SUBJECTS did advance together as they
unlawfully entered the grounds of the U.S. Capitol and the Capitol building itself The SUBJECTS
did then proceed to act in concert to prevent law enforcement officers from controlling the crowd
by obstructing metal barriers that had been deployed to prevent the crowd’s further advancement
into other areas of the Capitol building. The SUBJECTS not only moved closely to each other in
proximity, but also appeared to gesture and communicate to one another both before arid while
inside the Capitol in an apparent effort to coordinate their efforts. In addition, one subject,
KUEHNE, carried rolls of fluorescent orange tape. As shown in images throughout this Complaint,
strips of similar-style orange tape were strategically worn by each of the SUBJECTS as well as

others in the crowd. As fiwther evidence of the SUBJECTS? coordination and planning,

CHRESTMAN, KUEHNE, and COLON wore tactical style gear, including helmets and gloves,

 

 

 

 

 

 

 

 

 

 
 

 

 

|
and CHRESTMAN arrived at the Capitol with a respirator and wooden club or axe handle
disguised as a flag,

3. i addition to the charges described above, for his individual actions, this Affidavit
is submitted in support of Criminal Complaint charging William CHRESTMAN with violations
of 18 U.S.C. § SOD for his threats to assault a Federal law enforcement officer, and 18
US.C. §§ 1752€a\(1) ~ (2), 1752(b)(1)(A) for the use and carrying of a dangerous weapon during

. |

the commission of the offense.
t
i

BACKGROUND OF AFFIANT

4. Your affiant has been a Special Agent with the Federal Bureau of Investigation
(“FBI”) since A046 As a Special Agent, I am authorized by law or by a Government agency to
engage in or supervise the prevention, detention, investigation, or prosecution of a violation of
Federal criminal laws. In addition to my regular duties, I am a tasked with investigating criminal
activity in and around the U.S. Capitol grounds on January 6, 2021.

5, Unless otherwise stated, the information in this Affidavit is either personally known
to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause to support an application for an arrest warrant, it does not contain every fact known

| i . by me or the United States. The dates listed in this Affidavit should be read as “on or about’ dates.

 

 

 

 

 

 

 

| STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE
6. The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions
|
around the U.S. Capitol include permanent and temporary security barriers and posts manned by

U.S. Capitol Police. Only authorized people with appropriate identification are allowed access

inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed

 

 
 

|
|
i
\

to members of the public.

7. oA January 6, 2021, a joint session of the United States Congress convened at the
United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint
session, elected members of the United States House of Representatives and the United States
Senate were meeting in sepatate chambers of the United States Capitol to certify the vote count of
the Electoral College of the 2020 Presidential Election, which had taken place on November 3,
2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately
1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.
Vice President Mice Pence was present and presiding, first in the joint session, and then in the
Senate chamber. :

8. Al the proceedings continued in both the House and the Senate, and with Vice
President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior of
the US. Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd
away from the Capitol building and the proceedings underway inside. |

‘9. At such time, the certification proceedings were still underway and the exterior

doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,

 

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by
|
breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

}

encouraged and assisted those acts.

 

10. Shortly thereafter, at approximately 2:20 p.m. members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

 

 

 

 

 

 

 

at .

AEH ed

Hl Hie

Hl I H t

 
 

 

 

 

 

 

 

 

|
|
Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session of the
|
United States Congress was effectively suspended until shortly after 8:00 p.m. Vice President
- Pence remained in the U.S. Capitol from the time he was evacuated from the Senate Chamber until

the sessions resumed.

11, In:the course of these events, approximately 81 members of the Capitol Police and
58 members of ine Metropolitan Police Department were assaulted. Additionally, one subj ect was
shot and killed while attempting to enter the House chamber through broken windows; many media
members were assaulted and had cameras and other news gathering equipment destroyed; and the
Capitol suffered millions of dollars in damage—including broken windows and doors, graffiti, and
residue of various pepper sprays, tear gas, and fire extinguishers deployed both by crowd members
who stormed the Capitol and by Capitol Police officers trying to restore order.

i

12. During national news coverage of the aforementioned events, video footage and
images which appested to be captured on mobile devices of persons present on the scene depicted
evidence of violdtions of local and federal law, including scores of individuals inside the U.S.
Capitol building Without authority to be there.

: The Subjects

13. Your affiant reviewed various forms of open source videos and photographs of
individuals who wer engaged in unlawful activity at the Capitol on January 6, 2021. As described
in detail herein, your affiant has identified a group of five subjects who acted in concert to achieve
unlawful purposes, As previously introduced, the SUBJECTS acted together to obstruct law
enforcement on the Capitol grounds and inside the Capitol during a civil disorder, and to obstruct

Congress’s certification of the Electoral College vote.!
!

 

1 Your affiant believes that there may be more persons involved in this particular conspiracy than
the persons described throughout this affidavit, and the investigation is ongoing.

|

 
 

 

 

 

 

 

 

 

 

14. The first subject can be seen in an image below (as captured on January 6, 2021)
dressed in a black baseball hat, black framed glasses, a black sweatshirt, black boots, tan gloves,
green and tan camouflage pants, and a green tactical vest. The subj ect was also carrying what
appeared to be a wooden club or axe handle, which was initially disguised as a blue flag. Your
affiant has reason to believe this person is William CHRESTMAN (“CHRESTMAN”) based on
_. the comparisons discussed herein. Among other things, your affiant has compared images from
CHRESTMAN ’s database records, including DMV records, to several images and videos from the
events at the Copitol? Based on these same records, your affiant has determined that
CHRESTMAN currently resides in the Kansas City, Kansas metropolitan area. According to
records produced by CHRESTMAN’s wireless cell phone provider in response to legal process,
CHRESTMAN 1 listed as the owner of a cell phone number (““CHRESTMAN cell”), Lawfully-
obtained Google! records show that a Google account associated with the CHRESTMAN cell

number was connected to Google services and was present in or around the U.S. Capitol on January

6, 2021.

 

2 In the days following January 6, 2021, some public users on social media, specifically Twitter,
misidentified CHRESTMAN as Gavin McInnes, the founder of the Proud Boys. Though this was
a misattribution, your affiant submits that CHRESTMAN does have similar facial features to
Gavin McInnes. A video link to a story featuring an interview with McInnes from ABC news can
be found at this link: https://abcnews.go.com/Nightline/video/proud-boys-founder-feels-
responsible-controversial-behavior-5 9766444.

i

|
|
}

 
 

 

 

 

 

 

 

 

 

 

a

15. The second subject can be seen in an image below (as captured onJ anuary 6, 2021)
wearing a tan helmet with orange tape affixed to the top and back, a black and tan face mask, a
black jacket, tan Lbants, otange-tinted sunglasses, and a black backpack with two rolls of orange
tape hanging from the back. Your affiant has reason to believe the person pictured below is

Christopher KUEHNE (“KUEHNE”) based on the investigation discussed herein. Among other

things, your affiant conducted a law enforcement database check and compared images of
_KUEHNE, including his DMV records, to several images and videos from the events at the Capitol.
Based on these same records, KUEHNE also resides in the Kansas City, Kansas metro area.

|

According to records produced by KUEHNE’s wireless telephone provider in response to legal

1
|

process, KUEHNE is listed as the owner of a cell phone number (“KUEHNE cell”). Law
| ;

enforcement databases consistently attributed that particular phone number to KUEHNE. Lawfully
obtained cell site data indicates that a cell phone associated with KUEHNE’s cell number was

present in or around the U.S. Capitol on January 6, 2021.

i

 

 
 

 

 

 

 

 

 

 

 

 

 

16, The third subject can be seen in an image below (as captured on January 6, 2021)
wearing a black helmet with orange tape affixed to the front and the back, an American flag pattern
face mask, an orange hooded sweatshirt, black sunglasses, black pants, black gloves, and a black
backpack with nl bandana tied to the back of the backpack. Your affiant has reason to believe
this person is Louis Enrique COLON (“COLON”) based on the investigation discussed herein.
Among other things, your affiant conducted a law enforcement database check and compared
images of COLON, including his DMV records. According to databases available to law
enforcement, cd LON is also believed to reside in the Kansas City, Missouri metro area.
According to records produced by COLON’s wireless telephone provider in response to legal
process, COLONiis listed as the owner of a cell phone number (“COLON cell”). Lawfully obtained

cell site data indicates that a cell phone associated with COLON’s cell phone number was present

in or around the U.S. Capitol on January 6, 2021.

 

 
 

    
  
 

ici cep Ten ee ES:

 

 

 

 

 

 

 

 

.e fourth subject can be seen in an image below (as captured on January 6, 2021)
\

wearing a tan baseball hat with orange tape affixed to the top and brown braided ponytail, a green

scarf, and black jacket, tan pants, tan and gray shoes, and a black backpack. Your affiant has reason

to believe the person pictured below is Felicia KONOLD (“FELICIA KONOLD”) based on the

 

comparisons discussed herein. Among other things, your affiant has compared images in FELICIA

KONOLD’s database records, including DMV records, to several images and videos from the

events at the Capitol. According to law enforcement records, FELICIA KONOLD resides in the
Tuscon, Arizona|metro-area. Additional law enforcement database checks associated a phone

number (hereinafter, the “FELICIA KONOLD cell”) with FELICIA KONOLD. Additionally,

 

 

 
 

|

|
during a voluntary interview with the FBI on or about January 28, 2021, FELICIA KONOLD was
reached telephonically via the FELICIA KONOLD cell. Lawfully obtained cell site data indicates
that a cell phone associated with FELICIA KONOLD’s cell phone number was present in or

. around the U.S. Capitol on January 6, 2021.

 

18. The fifth subject can be seen in an image below (as captured on January 6, 2021)
wearing a black and grey baseball hat with orange tape affixed to the top, glasses, a red scarf, tan
hooded jacket, and grey pants. Your affiant has reason to believe. the person pictured below is Cory
KONOLD (“CORY KONOLD”) based on the comparisons discussed herein. Among other things,

your affiant has} compared images in CORY KONOLD’s database records, including DMV

 

 

records, to several images and videos from the events at the Capitol. CORY KONOLD is the
brother of FELIGIA KONOLD. Lawfully-obtained cell site records indicated that the FELICIA
KONOLD cell called a number associated with CORY KONOLD while in or around the Capitol

on January 6, 2021.

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

|
i
\
|
|
|
|
‘

 

The Group's Affiliation with the ‘Proud Boys

19. Proud Boys is a nationalist organization with multiple U.S. chapters and ‘potential’

activity in other: Western countries. The group describes itself as a “pro-Western fraternal
organization for {men who refuse to apologize for creating the modern world; aka Western
Chauvinists.” Proud Boys members routinely attend rallies, protests, and other First Amendment-

protected events, where they sometimes engage in violence against individuals whom they

 

perceive as threats to their values. The group has an initiation process for new members, who often

wear yellow and black polo shirts 0 or other apparel adomed with the Proud Boys logo to events.

20. Beginning as early as December 2020, public communications from Proud Boys

organizers a members of the Proud Boys to attend the Ji anuary 6, 2021, demonstration

in Washington, D.C. Such communications included messages sent by the self-described chairman
|

of the Proud Boys, Enrique Tarrio. For example, on or about December 29, 2020, Tarrio posted a

message on the docial media site Parler about the demonstration planned for January 6, 2021,

,

 
 

 

 

 

 

 

 

 

 

 

 

Among other things, Tarrio announced that the Proud Boys would “turn out in record numbers on

 

Jan 6th but this time with a twist... We will not be wearing our traditional Black and Yellow. We
will be incognito and we will be spread across downtown DC in smaller teams. And who
knows....we might dress in all BLACK for the occasion.” I believe the statement about dressing
in “all BLACK” is a reference to dressing like the group known as “Antifa,” who the Proud Boys
have identified as an enemy of their movement and who are frequently depicted in the media clad
in black clothing: Your affiant understands that the post was accessible to any users or guests of

Parler’s site, and it was reported in the media.

 

21. Onor around the same day, Joseph Biggs, a self-described organizer of the Proud
Boys, posted a sitmila message on Parler in which he stated, among other things, “We will not be
attending DC in colors. We will be blending in as one of you. You won’t see us. You’ll even think
we are you.. We are going to smell like you, move like you, and look like you. The only thing
we’ ll do that’s us is think like us! Jan 6th is gonna be epic.” I understand that, in referring to “you”
Biggs was directing these statements at “Antifa,” who are frequently depicted in the media as .
wearing black clothing at rallies and counter-protests.

22. On January 6, 2021, a large group of Proud Boys were captured on publicly-
available video njarching in a group on Constitution Avenue, Northwest, in the area around First

Street, Northwest The group march was led by, among others, Proud Boys organizers Joseph

Biggs and Ethan Nordean, who have both been charged by complaint.? The group was engaged in

{
i
i

 

3 On January 19, 1021 , Joseph Biggs was charged by criminal complaint for violations of 18 U.S.C.
§§ 1512(c), 1752(a), and 40 U.S.C. §§ 5104(e)(2)(D) and (F). United States v. Joseph Biggs, 21-
mj-126. On February 2, 2021, Ethan Nordean was charged by criminal complaint for violations of
18 U.S.C. §§ 1361, 2 and 18 U.S.C. § 1512(c)(2), among other charges, in connection with his
actions at the U.S. Capitol on January 6, 2021. United States v. Ethan Nordean, 21-mj-195.

 
 

 

 

 

 

 

 

 

 

various chants and response calls, including “F*** Antifa!” and “Whose streets? Our streets!”

CHRESTMAN and FELICIA KONOLD were observed within this group.

{
23. Your affiant reviewed open source media that depicted CHRESTMAN interacting

 

with several members of the Proud Boys near the Capitol before it was breached. The image below

depicts CHRESTMAN (left) communicating with a person that your affiant identified as Proud

Boy Ethan Nordean (right).

1

 

   

24. The same group of Proud Boys were later captured on publicly-available video
i

moving toward the pedestrian entrance to the Capitol grounds on First Street, Northwest. The
group continued to be led by Proud Boy organizers Joseph Biggs and Ethan Nordean. As depicted
in the images below, marching among this group were the SUBJECTS. Walking within feet of the
SUBJECTS are other identified Proud Boys, such as William Pepe, who has been indicted for his

conduct on January 6, 2021.‘

 

4 William Pepe was charged by indictment on January 29, 2021, in a Conspiracy with another
identified Proud Boy, Dominic Pezzola in 21-cr-52, with violations of 18 U.S.C. §§ 231, 1512(c),

 

 
 

 

 
    
  
 
    
 
    
  
  

 

ee

  

 

SAAT RR Beg tr he

    
 
  
     
    
  

Ie
eas

oar
and
eee

 

 

bat

 

|
|
i
|

i a SS TEE
Sie eee

 

ec eryainemueeartnet

Sees
it ees
eer ai te tS
Sake ee
are
es

|

 

 

i

among other charges, in connection with his actions at and inside the U.S. Capitol on or about
January 6, 2021. :

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

so newnee

 

| The SUBJECTS’ Conduct at the Capitol on January 6, 2021

25. Your affiant has studied video footage and still photographs of the January 6, 2021
incursion of the US. Capitol. Based on your affiant’s review of such materials, your affiant asserts
that the SUBJECTS engaged in the conduct described herein.

26. Shortly before 1:00 p.m., a large crowd, including a large group of Proud Boys,
gathered near the pedestrian entrance to the Capitol grounds on First Street. The entrance was
secured by a small number of U.S. Capitol Police, who stood behind a waist-high metal barrier.
Shortly thereafter, two men advanced toward the waist-high metal gate. The crowd followed.
Individuals that recognize as CHRESTMAN, FELICIA KONOLD, and CORY KONOLD
moved to the front of the crowd during the initial confrontation with law enforcement. Your affiant
notes that CHRESTMAN appeared to have a black helmet with a piece of orange tape hanging
from his backpack (circled in yellow below). This orange tape is similar in kind and character to
the orange tape affixed to the headwear of FELICIA KONOLD, CORY KONOLD, KUEHNE,

and COLON.

 

 
 

 

 

 

 

 

 

27. Within minutes, the crowd overwhelmed the U.S. Capitol Police officers seen at

the top of the steps in the image above. The metal barricades were toppled, and the crowd advanced

had moved past the barrier and placed themselves at or near the front of the crowd at the next
police barrier. |

28. As Capitol Police began to form another line closer to the Capitol, CHRESTMAN,
FELICIA KONOLD, and CORY KONOLD were among those at the front of the crowd.
CHRESTMAN then stood directly in front of Capitol Police officers who were attempting to guard
the Capitol. CHRESTMAN yelled at the Capitol Police officers, “You shoot and I'll take your
fucking ass out!” |At a different point, Capitol Police officers attempted to arrest one person from
the crowd, and CHRESTMAN encouraged other members of the crowd to stop the Capitol Police
from arresting him. Among other things, CHRESTMAN said to other members of the crowd,

“Don’t let them take him!” Immediately next to CHRESTMAN was FELICIA KONOLD, who at

 

 

toward the Capitdl, Within minutes, CHRESTMAN, FELICIA KONOLD, and CORY KONOLD |

 
 

|
|
multiple points deliberately grabbed CHRESTMAN’s elbow and tactical vest. During this

|
sequence, FELICIA KONOLD yelled at Capitol Police, “Let him go!” A screenshot of
|

CHRESTMAN, FELICIA KONOLD, and CORY KONOLD during this sequence can be seen

- below. Of note, CHRESTMAN’s wooden club or axe handle can be seen wrapped in a blue flag.

  
  

 

ye sree rere ree ree lees at

 

 

 

29. The next police line was soon overwhelmed and outflanked by crowds of people as
they crowd advanced to the front plaza of the U.S. Capitol. CHRESTMAN, FELICIA KONOLD,
and CORY KONOLD again moved to the front of the crowd and stood directly in front of law
enforcement officers who were attempting to guard the Capitol. CHRESTMAN put on the black

helmet with orange tape, and he can be seen holding what appears to be the same wooden club or

 

axe handle discussed above. In the image below, the wooden club or axe handle has been stripped

of the flag.

 

 

 

 

 

 

 
 

 

30.

 

ith orange tape that had been worn by CHRESTMAN was

CHRESTMAN removed the black helmet and donned what

Shortly thereafter,

The helmet w

tor.

ira’

appears to be a resp

FELICIA KONOLD helped CORY

icted below,

dep

1s

As

then worn briefly by CORY KONOLD

KONOLD put on the helmet

 

 

 

 

 

 
 

 

po re ret renee ee

 

"
|
/
i.

 

 

 

 

 

 

 

 

 

 

 

31. Viseo footage taken during the event also captures CHRESTMAN addressing the

crowd of people who had unlawfully assembled on the Capitol grounds. At one point,

CHRESTMAN tuned to face the crowd and shouted: “Whose house is this?” The crowd

responded, “Our house!” CHRESTMAN shouted, “Do you want your house back?” The crowd
responded, “Yes!” CHRESTMAN shouted back, “Take it!”

32. At another point while outside the Capitol, and as seen in the image below,

' CHRESTMAN, FELICIA KONOLD, CORY KONOLD and others used their hands and bodies

in an effort to disrupt or dismantle the metal barriers that officers were using to control the crowd.

 

 
 

 

 

 

 

 

 

The SUBJECTS’ Conduct Inside the Capitol on January 6, 2021
33. The SUBJECTS subsequently entered the U.S. Capitol and appeared together at
various locations |inside the building.
34, For example, footage obtained from surveillance cameras inside the Capitol, along
with open source-video, depicts efforts by law enforcement officers to lower metal barriers in the
tunnels underneath the Capitol. These metal barriers are designed to seal off areas of the Capitol

and were deployed in an effort to control the crowd. U.S. Capitol Police officers were positioned

 

on the other side of the metal barriers, which were being lowered to prevent the crowd from
;

advancing. FELICIA KONOLD, CHRESTMAN, KUEHNE, and COLON each took deliberate
steps to prevent the barriers from closing. In my training and experience, the actions of FELICIA

|
KONOLD, CHRESTMAN, KUEHNE, and COLON were intended to and did serve to prevent

law enforcement rom securing areas of the Capitol against unlawful entrants.

35. The person that I have identified as FELICIA KONOLD can be seen intentionally
obstructing the operations of the metal barriers by attempting to stop them from closing by placing

her atm in the path of the barriers. As FELICLA KONOLD took this action, a person that I

 
 

 

arrier.

 

CORY KONOLD stood immediately behind her. Law enforcement officers can be

recognize as

 

seen standing on the other side of the b

 

 

 

 

 

 

 
 

 

|
36, At around the same time and in the same general location in the Capitol,

CHRESTMAN took a similar action to obstruct the metal barriers with a wooden club or axe

handle.

 

 

 

   

|
37, As shown below, CHRESTMAN, KUEHNE, and COLON can be seen standing

 

near one another, ‘and the surveillance video appears to show them gesturing and calling out to one

     
  
    

another as law enforcement officers attempted to lower the barriers. As cati be seen in the second

- image below, FELICIA KONOLD was initially out of view but then rejoined CHRESTMAN.?

 

 

 

_> Proud Boys Nicholas Ochs and Nicholas DeCarlo can be seen in the background recording the
unlawful conduct with their phones and other devices. Ochs and DeCarlo were indicted on
February 3, 2021 tn 21-cr-73, for a Conspiracy to commit violations of 18 U.S.C. § 1512(c), among
other charges, in connection with their actions at and inside the U.S. Capitol on or about January
6, 2021. -

ee

 

 

sears sntaeees Tee ten ES:

 

 

 

 

 

 
f

COLON grabbed a chair and

ium and placed the podium strategically in

tion would likely prevent the barrier from closing. Shortly
ith the podium,

ages of KUEHNE motioning to COLON were captured in the same surveillance

 

 

?
°
a =
ws
8 3
oO rd
w zo
8 S ¢g
Oo 3 Ga ao} .
Qa <f ° k
gf 3
2 Ss
2 cs Be oO
Ss s 2
n o fs
B a «f Bt
ro vo ia
2 Eg 8
3s § §
3 © os Ge
B 2 § 8
8 8 «
do ee Fg om Lo .
bE 3-3-4
2 a
3 $s
. Ge
00 M o &
“¢ $ ws
| pS Ee
. 5 o q B
o 6 ay

 

 

 

 

 

 

 

 

 
, the SUBJECTS

itol
with several other persons

 

O
a
Gq on
oO
g 8
ao 5
=e p
5 8
o
m
a i
g 4
o
[Fan] o
9 &
=
> a
8 2
BP o
3 5 a
> =
5 3 x
vi m UO
“a fem D
| oS
ma a +
oo 24
ae oO vg
vo
3 #«(G a
Gs} q oo
. 8... 8
a .
i 2
9
2 ¢€
an
nv 3 ac
! Bp g
°
t . q a
a =

 

 

 

 

 

 

 
 

i
i
i
{
i

 

 

40. Your affiant also notes that many within the crowd with the SUBJECTS were -
weating orange clothing or orange tape on their hats or helmets. As described in Paragraph 15,
KUEHNE was carrying two rolls of orange tape on his backpack. Your affiant submits that the
gauge of the KUEHNE’s orange tape is consistent with the orange tape worn on the hats or helmets

of the SUBJECTS as well as others in the crowd. Based on my training and experience, your

affiant believes the use of orange tape by multiple members in the crowd was a mark that was

intended to identify persons for a particular purpose. The intent and purpose of this identifying

 

tape remains under investigation.
Statements in Social Media By FELICIA KONOLD

41. Following this incident, law enforcement agencies received numerous tips from the
public. One such tip was provided by Witness-1 (“W-1”); W-1 provided a tip regarding a particular

Snapchat account for username “classy_lacy” (hereinafter the “SNAPCHAT ACCOUNT”). The

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

SNAPCHAT ACCOUNT posted videos on Snapchat bragging about the attack on the U.S. Capitol

on January 6, 2021. W-1 provided a compilation of three videos from the SNAPCHAT

 

ACCOUNT to the FBI.
|

42. Open source searches for the particular username associated with the SNAPCHAT
. ACCOUNT identified a Twitter account with the same username (both usernames referred to
“classy_lacy”) (hereinafter the “TWITTER ACCOUNT”). The display name for this TWITTER

ACCOUNT was ‘felicia konold,” and the publicly available profile photograph associated with the

 

TWITTER ACCOUNT appeared to be same person whose profile photograph appeared in the SNAPCHAT
| .
ACCOUNT. The profile pictures from the SNAPCHAT ACCOUNT (on the right) and the TWITTER

. ACCOUNT (on the left) are.set forth below.

    

1 konold

43. One video from the SNAPCHAT ACCOUNT featured a woman talking toward the

camera in a “selfie” style. The woman said, in substance and in part:

The one thing I learned today...

[Barks, Barks]

[Laughs]

I’m watching the news guys

Fuuuck

Dude, I can’t even put into words. I. J. Never.

:  T never could /unintelligble] have imagined having that
much of an influence on the events that unfolded today.

 

 
 

 

      

 

 

saree rome

ees

 

 

 

 

 

 

 

 

 

[Laughs]

Dude, people were willing to follow. You fucking lead, and
everyone had my back, dude, everyone, fucking wall, legit,
in the air, up against-the fence, [unintelligible], three lines of
police, fence, me, not even on the ground, my feet weren’t
even on the ground, all my boys, behind me, holding me up
in the air, pushing back.

[Laughs]

We fucking did it.

 

The following is an image of the woman speaking in the video.

 

 

44, Additionally, in a video from the SNAPCHAT ACCOUNT, a woman’s voice
celebrated that se had just been “recruited into a fucking chapter from Kansas City.” In the post,
the woman claimed that she had been told that even though she was not from Kansas City, she was
“with them now? During the video post, the speaker displayed a two-sided “challenge coin” that

appears to have markings that designate it as belonging to the Kansas City Proud Boys.

!

 

 
 

 

rave’

a SE I SI
SS eS

seoeengn

 

 

 

 

 

CONCLUSIONS OF AFFIANT

45. Based on the foregoing, your Affiant submits that there is probable cause to believe

that William CHRESTMAN, Christopher KUEHNE, Louis Enrique COLON, FELICIA

KONOLD, and CORY KONOLD each did violate 18 U.S.C. § 371 by conspiring together, and’

with others known and unknown, (i) to corruptly obstruct, influence, or impede an official

proceeding before Congress, that is, the certification of the Electoral College, and (ti) to obstruct,

 

impede, or interfere with a law enforcement officer during the. commission of a civil disorder.

46. Based on the foregoing, your Affiant further submits that that there is probable
cause to believe that William CHRESTMAN, Christopher KUEHNE, Louis Enrique COLON,
FELICIA KONO D, and CORY KONOLD each did violate 18 U.S.C. §§ 231 (a)(3)5 15 12(c)(2),
1752(a)(1) and (2), and 40 U.S.C. §§ 5104(e)(2)(D) and (G). |

47. Based on the foregoing, your Affiant further submits that that there is probable
cause to believe that William CHRESTMAN did violate 18 U.S.C. § 115(a)(1)B) by threatening
to assault a Federal law enforcement officer, and 18 U.S.C. §§ 1752(a)(1) — (2), 1752(b)(1)(A) for

the use and carrying of a dangerous weapon during the commission of the offense.

 

 
 

 

  

moneeneerce enemy os et

Respectfully submitted, -

 

Kathryn Camiliere
Special Agent
Federal Bureau of Investigation

     
  
  

 

ase ESE Aaa ee oe pee gare on a

Subscribed and sworn by telephone pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on
February 10, 2021.
21.02.10 .

5S 5:33:03 -05'00'

HON. ZIA M. FARUQUI
UNITED STATES MAGISTRATE JUDGE

opens ace prate rere on:

   

eo

 

 

 

 

 

 

 

 

 

 

 
